Citation Nr: 9930264	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-09 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for carpal tunnel 
syndrome, right (major), currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased rating for carpal tunnel 
syndrome, left (minor), currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active military service between 1988 and 
1992.  She had an additional period of service of 
approximately three years, which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


REMAND

In response to a request for a hearing before a member of the 
Board made by the appellant in her substantive appeal, the RO 
sent her a letter informing her of alternative methods for a 
hearing, including the option of a videoconference hearing.  
The appellant was scheduled for a videoconference hearing 
before a Member of the Board.  The appellant did not appear, 
but submitted a statement expressing that due to unforeseen 
problems she could not attend and indicating that she would 
still like to appear at a hearing before the Board.
 
After resolving reasonable doubt, and in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

The RO should schedule the appellant for a 
hearing to be conducted by the next member of 
the Board traveling to the RO.  The RO should 
notify the appellant of the date, time and 
place of such a hearing by letter mailed to 
her current address of record.  

The purpose of this REMAND is to comply with due process 
requirements.  The appellant needs to take no action until 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












